Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-8 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The proposed amendments are sufficient to overcome the previous rejections. The previous prior arts do not expressly teach the newly added limitations, "wherein, in operation (b), the second photo designation module designates, from among the plurality of photographic images, a photographic image which has the shortest distance from the first photographic image in the virtual three-dimensional space, as the second photographic image" in claim 1 and “wherein, in operation (b), the second photo designation module designates, as the second photographic image, a photographic image of which an angle between a straight line connecting a camera position of camera information of the plurality of photographic images with a camera position of the first photographic image and the first projection straight line is closest to 45 degrees” in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669     
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669